Title: From Benjamin Franklin to Jonathan Williams, Jr., 15 January 1781
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan
Passy, Jan. 15. 1781
You gave me a great Pleasure in informing me of the safe Delivery of your good Wife. I congratulate you both most cordially.—
As you make no Objection to M. de Segray’s Account, I suppose it right, & return it with my Approbation as you desire.—
It is a vexatious thing to have Business to do which one does not understand. I had resolved to have nothing more to do with Ship Affairs; but I have lately been persuaded into two. The La Fayette has already given me a great deal of Trouble, and is like to give me more; for tho’ I have advanced my Bills for the 200,000 l.t. Freight, I am now told that 150,000 more are necessary before she will be suffer’d to depart from L’Orient. M. de Chaumont’s Affairs are so embarrass’d that he yesterday demanded tho it cannot yet be due forty thousand Livres more on Acct of Freight which he says her Tonnage will amount to. I have furnish’d him with four hundred thousand on Acct of the Cloth; there remains on that Acct about 28,000 unpaid: but then I had advanc’d him in September last to pay his Acceptances of your Bills 9 or 10,000 l.t. more than they amount to, which must be deducted; and he still owes me for your Bill of 50,000 l.t. accepted near two Years since. Besides this, hearing yesterday that some of his Acceptances of your Bills were in Sufferance, & that he could not go on paying them, I have been oblig’d to order Mr Grand to take all up that you have drawn on Acct. of the States, which amount to about 92,000 l.t. yet unpaid. Young Mr Chaumont told me last Night from his Father that you owe him about 40,000 livres. Is not this a Mistake? By some of your Letters I had conceiv’d otherwise. I find that in these Affairs with him, a Bargain tho’ ever so clearly express’d signifies nothing. One is no sooner engag’d by a tempting Proposition, but Changes begin to be propos’d in the Terms, & these follow one after another, till one is quite bewilder’d. I, in all these mercantile Matters, am like a Man walking in the Dark, I stumble often, and frequently get my Shins broke.
Thus I am now advis’d to advance the 12000 Livres for the Mars, tho’ she has taken but 60 Tons, which I was to have advanc’d if She had taken 100 Tons. I am told it is right, and it may be so; but I do not like these Changes. I shall however accept the Bills when they appear. But I beg you will never more engage me in such Affairs.—
I am ever Your affectionate Uncle
Mr Williams, Nantes
  
Notation in Franklin’s hand: BF. to Mr Williams Jan. 15. 1781 New Demand of 150000 livres on Acct of the Ship— Mr Chaumont’s Deficiency in Paying his Acceptances—
